Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Pedro F. Suarez (Reg. No. 45,895) on February 12, 2021.
	The application has been amended as follows:
Claims

	Claims 4, 10, 11, 13-16 and 19-30, line 1, after amplifier inserted “circuit”.
	
Claim 4, replaced “claim 2” with “claim 1”.

Claim 21, line 1, replaced “further comprising” with “, wherein the at least one blocking capacitor comprises”.
Claim 21, line 4, replaced “a load” with “the load matching circuit”.
Claim 21, line 7, replaced “the load” with “the load matching circuit”.

Allowable Subject Matter
Claims 1, 4, 10, 11, 13-16 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 10, 11, 13-16 and 19-30, a load matching circuit coupled to the first inductive output and the second inductive output, and wherein the load matching circuit is further coupled to at least one blocking capacitor, wherein a second power terminal of the direct current power source is coupled to the second terminal of the first switch, the first terminal of the second switch, a first terminal of the first capacitance, and a first terminal of the second capacitance, and wherein the first inductive output of the first inductor is coupled to the first terminal of the first switch and a second terminal of the first capacitance, and wherein the second inductive output 2Application No. 16/024,703Docket No.: 054538-501001US Reply to Office Action of October 5, 2020 of the second inductor is coupled to the second terminal of the second switch and a second terminal of the second capacitance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
 (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843